 Case 3:04-cr-00199-FLW Document 119 Filed 06/30/21 Page 1 of 1 PageID: 11




2004R00393

                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                 Hon. Freda L. Wolfson
                                         Criminal No. 04-cr-00199
             v.

LANCELOT SMITH                           ORDER FOR DISMISSAL


             Pursuant to Rule 48(a) of the Federal Rules of

Criminal Procedure and by leave of Court endorsed hereon,

Rachael A. Honig, the Acting United States Attorney for the

District of New Jersey, hereby dismisses the Indictment,

Criminal No. 04-cr-00199, against defendant Lancelot Smith,

charging the defendant with conspiracy to distribute a

controlled substance, 21 United States Code, Section 846,

because further prosecution is not in the interests of the

United States at this time.

             This dismissal is without prejudice.



                                      s��o!ti�
                                      Acting United States Attorney

          Leave of Court is granted for the filing of the
foregoing dismissal.



                                      United States District Judge

Dated:   June 30 , 2021.
